In a matrimonial action in which the parties were divorced by judgment entered November 12, 1980, the former husband appeals from an order of the Supreme Court, Nassau County (Ain, J.), dated April 2, 1991, which (1) denied his motion for downward modification of an order of the same court (Vitale, J.), dated November 16, 1983, directing him to pay $400 per month maintenance, and (2) awarded the former wife $750 for attorneys’ fees, and the former wife cross-appeals from so much of the order dated April 3, 1991, as limited her award of attorneys’ fees to $750.
Ordered that the order is affirmed, without costs or disbursements.
As the former husband failed to establish that there was a substantial change in the former wife’s present financial ability to support herself or that he has suffered economic hardship due to his voluntary early retirement, the Supreme Court properly declined to downwardly modify his maintenance obligations (see, Domestic Relations Law § 236 [B] [9] [b]; Martin v Martin, 194 AD2d 769; Villano v Villano, 98 Misc 2d 774). Moreover, we find that the Supreme Court’s award of attorneys’ fees to the wife was not an improvident exercise of discretion (see, Domestic Relations Law § 237 [a]; see also, *238DeCabrera v Cabrera-Rosete, 70 NY2d 879; Levine v Levine, 179 AD2d 625). Thompson, J. P., Bracken, Balletta and Joy, JJ., concur.